DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        SHIRLEY M. HARVEY a/k/a SHIRLEY HARVEY, et al,
                         Appellant,

                                    v.

                      SAXON MORTGAGE, INC.,
                             Appellee.

                              No. 4D18-606

                           [October 11, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Senior Judge; L.T.
Case No. 08-023453 CACE (11).

   Shirley M. Harvey, Tampa, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee; William P. Heller of
Akerman LLP, Fort Lauderdale; and Celia C. Falzone of Akerman LLP,
Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and CIKLIN, JJ., concur.

                          *            *        *

   Not final until disposition of timely filed motion for rehearing.